Citation Nr: 1209665	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  02-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 for surgery of the left shoulder.

4.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected cervical spine disability.

5.  Entitlement to service connection for left thigh lipoma and excision of the lipoma.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the Veteran's case in October 2010.  One purpose of the remand was to afford the Veteran a hearing on his then pending appeal involving the issues for his low back and left shoulder.  The Veteran received his copy of the remand and notified the RO in October 2010 that he did not want a hearing in his case.

The Veteran, through his representative, repeated his desire to not have a hearing in the case in April 2011.  The RO scheduled the Veteran for a local hearing in July 2011 with notice provided in June 2011.  The Veteran, through his representative, responded in June 2011 that he did not want a hearing and asked that his request be withdrawn.  In light of the Veteran's three statements wherein he has stated his desire to have his request for a local hearing to be withdrawn, the Board finds the request for a local hearing is withdrawn and will conduct its appellate review based on the evidence of record.

The remand of October 2010 also directed that the Veteran be issued a statement of the case (SOC) in regard to the issue of whether new and material evidence had been received to reopen a claim for service connection for a low back disorder.  Then, if the Veteran perfected an appeal, the issue was to be returned to the Board unless otherwise resolved.

The RO issued an SOC in August 2011.  The Veteran submitted his substantive appeal in September 2011.  The appeal was timely and the issue is before the Board for appellate review.  

The issues of entitlement to service connection for left carpal tunnel syndrome and entitlement to service connection for left thigh lipoma and excision of the lipoma where perfected while the case was in a remand status.

The issues of entitlement to service connection for a low back disorder, left shoulder disorder, carpal tunnel syndrome, and left thigh lipoma and excision of the lipoma and a temporary total disability rating under 4.30 for surgery of the left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a low back disorder in January 1990.  He failed to perfect an appeal and the decision became final.  This was the last final denial on any basis.

2.  The evidence received since the January 1990 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The January 1990 denial of service connection for a low back disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

2.  The evidence received since the January 1990 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1976 to April 1984.  His service treatment records (STRs) reflect that he was involved in a motor vehicle accident (MVA) in service in May 1978.  At the time he complained of neck pain.  Later treatment entries did not address any complaints involving the low back.  The Veteran was involved in a second, more serious MVA in October 1983.  No injury to the low back was noted in the STRs.  However, the Veteran did fracture several ribs and had a hemopneumothorax.  He had also had a cervical spine strain.  

The Veteran had several physical examinations during service.  No low back problems were found on examination.  The Veteran did list having recurrent "back" pain on his Report of Medical History as part of his separation physical examination in March 1984.  The examiner made a notation that the Veteran reported he had low back pain status post MVA.  

The Veteran submitted his initial claim for disability compensation benefits, to include the low back, in July 1984.  He was afforded a VA examination in October 1984.  One examiner noted that the Veteran had no problems with his low back at the time of the examination but complained of occasional back pain.  That examiner said the examination of the low back was essentially normal with a full range of motion without pain on motion.  X-rays of the lumbar spine were interpreted to show no abnormalities.  No diagnosis or impression was provided.

A second VA examiner said the Veteran had tenderness in the lumbar spine when examined.  There was a full range of motion with some complaints of pain in the thoracic spine with the movements of the lumbar spine.  

The Veteran's claim for disability compensation was not adjudicated at the time.  An RO administrative decision, issued in July 1985, held that the Veteran's claimed disabilities were due to his own willful misconduct in service.  The Veteran appealed the decision.  The Board issued a decision in June 1988 that found that the Veteran's injuries in service were not the result of willful misconduct in service.  It should be noted that the various injuries listed by the Board in the decision did not include the low back.

As a result of the Board's determination, the Veteran's claim was developed and he was afforded a VA examination in July 1988.  The Veteran gave a history of chronic low back pain.  The Veteran referenced his MVA in 1983 and said he had experienced low back pain since then.  There was no apparent pain with range of motion testing of the low back.  X-rays of the lumbar spine showed a mild narrowing of the intervertebral space between L5-S1.  The assessment was mild myofascial low back pain syndrome.  The examiner did not provide any opinion regarding a possible nexus to service.

Service connection for mild myofascial low back pain syndrome, characterized as lumbosacral strain, was denied by way of a rating decision dated in October 1988.  Notice was provided that same month.  

The Veteran submitted a statement seeking service connection for a back disability in January 1989.  The RO wrote to him and asked that he provide supporting evidence in February 1989.  The Veteran did not respond and the RO denied the claim by way of a letter dated in April 1989.  

VA treatment records for the period from September 1984 to April 1989 were received.  The records noted two instances of complaints of low back pain, beginning in July 1985.  The Veteran was also noted to be seeing a private physician.  

The RO issued a confirmed rating decision that continued the denial of service connection in May 1989.  The decision found no new and material evidence had been received.  Notice was provided that same month.

The Veteran submitted a statement asking that his back be reevaluated in November 1989.  Evidence regarding left knee surgery at a VA facility in October 1989 was received.  The RO denied the claim by way of a confirmed rating decision dated in January 1990.  Notice of the rating action was provided in February 1990.  

As noted, the Veteran was denied service connection for a low back disorder in October 1988, April 1989, May 1989, and January 1990.  He was provided with notice of his appellate rights with each decision, the last time in February 1990.  The Veteran did not perfect an appeal of the January 1990 rating decision and it became final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  As a result, service connection for a low back disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The denial of the claim in January 1990 was based on the determination that the claimed back disorder was not incurred in service.  The Veteran sought to reopen his claim for service connection for a back disorder in August 2000.  Nearly three and one-half volumes of evidence, in various forms, have been added to the claims folder since the last final denial in January 1990.  

A complete recitation of all of the evidence added to the claims folder since January 1990 is not necessary at this time.  The Veteran has submitted medical records from his private physician, L. N. D., M.D., for the period from April 2003 to October 2004.  He has also submitted statements from Dr. D. dated in September 2001, May 2002, and August 2007.  Additional VA treatment records associated with the claims folder for the period from June 1993 to July 2011 (although there are gaps of several years in the records).  The Veteran was afforded VA examinations for unrelated claims that did not provide any relevant evidence to his pending low back claim.  A VA medical opinion in regard to the low back issue was obtained in July 2011.  Finally, the Veteran has submitted several lay statements in support of his claim.  The lay statements are from a number of friends as well as from the Veteran.

All of the cited evidence is new to the record.  In regard to Dr. D., his records reflect evaluation of the Veteran for complaints of back pain in November 2000.  He noted the Veteran's history of being involved in a MVA in service and that the Veteran sustained a lower back injury at the time.  The Veteran continued to have significant problems with the lower back.  Osteoarthritis of the lumbosacral spine and lower back sprain were diagnosed at the time.  However, a magnetic resonance imaging (MRI) several days later revealed there was L5-S1 disc herniation and L4-L5 tear of the annulus and very small disc herniation.

In his statement of September 2001, Dr. D. noted the MVA of 1983.  He said that, due to the nature of the accident, there had been constancy on evaluation and management of the Veteran's condition.  He noted several medical conditions to include the L5-S1 disc herniation and L4-L5 tear.  In May 2002, Dr. D. referred to his statement of September 2001.  He said that, based on his medical finding, the Veteran's treatment was probably related to the MVA.  He did not specify exactly which medical finding or treatment.  The statement from August 2007 did not address the Veteran's lower back.

A VA outpatient entry from June 1993 reported the Veteran complained of low back pain since his MVA of 1983.  Another entry, from August 2000, also noted that the Veteran said he had had lumbar pain since 1983.  Additional VA records note treatment for complaints of back pain.  

The lay statements from the Veteran's friends all refer to his being seen by VA for complaints of back pain in 1984.  One of the statements also attested to the Veteran continuing to have back pain since that time.  The Veteran's own statements refer to the serious MVA he had in service to include his several broken ribs.  The Veteran required cervical spine surgery to correct defects associated with his MVA years after service even though x-rays in service were negative.  He maintains that he has experienced symptoms of low back pain since service.

The July 2011 VA opinion reported that the examiner had reviewed the claims folder.  The opinion cited to the STR evidence of a MVA in May 1978.  The examiner concluded that the Veteran's current low back disorder was not caused by, and it did not result from the MVA of May 1978.  Although the examiner said he had reviewed the claims folder, the MVA related to the claimed back disorder was the MVA from October 1983.

The Board finds the records and statements of Dr. D. to be new and material evidence.  He provides a missing nexus to service for the Veteran's current back disorder.  The Veteran has submitted new and material evidence of a continuity of symptomatology.  

As noted in the review of the STRs, the Veteran's 1984 separation physical examination history recorded a complaint of low back pain since the MVA of October 1983.  One VA examiner reported that the Veteran had occasional pain in his lower back and the second examiner said the Veteran was complaining of pain at the time of the examination in October 1984.  The early VA treatment records show treatment for low back pain in July 1985.  The examiner from July 1988 provided an assessment of myofascial low back pain syndrome.  The June 1993 VA outpatient record noted a history of back pain since 1983.

When considering the new evidence, along with the prior evidence of record, the Board finds that evidence is sufficient to reopen the claim for service connection for a lower back disorder.


ORDER

New and material evidence sufficient to reopen a claim for service connection for a low back disorder having been received, the appeal is granted to this extent.


REMAND

As noted, the Veteran has presented evidence of a continuity of symptomatology for his claimed low back disorder by way his of lay statements and records from VA and Dr. Davis and one lay statement from a friend.  Dr. D. has provided opinion evidence in September 2001 and May 2002; however, his statements could be read to relate to conditions then on appeal and not necessarily the Veteran's claimed lower back disorder.  

The July 2011 VA opinion is not relevant.  The examiner cites to a different MVA in the STRs with no discussion about the seriousness of the MVA of October 1983.  Nor does the examiner cite to the evidence of complaints of back pain at the time of discharge and as reflected in the VA examination of 1984 and outpatient entry from July 1985.  Nor does he cite to the statements from the Veteran and Dr. Davis.  It is not apparent that the Veteran was examined.  A new examination is required by someone that has not yet examined the Veteran.  

In regard to the Veteran's left shoulder and carpal tunnel issues, the October 1983 STR discharge summary notes that the Veteran suffered a contusion of the left shoulder at the time of his MVA.  The summary noted that there was evidence of sensory deficits in the left index finger and thumb.  

The VA examination of July 1988 noted the Veteran had pain and stiffness in the left upper extremity.  He said at that time that he had a gradual return of sensation in the arm after the MVA except for a persistent numbness in the left thumb.  An electromyography (EMG) study at that time was interpreted to show a C6 radiculopathy.  

The Veteran was granted service connection for cervical strain with C6 radiculopathy in October 1988.  He has a current 60 percent rating for cervical strain, left C6 radiculopathy, status post anterior cervical discectomy and fusion of C6-7.

VA treatment records reflected that the Veteran might have possible carpal tunnel syndrome on the right in August 1994.  The Veteran was evaluated by a private physician, T. W. R., M.D., in August 1994.  The Veteran was admitted for several studies, to include an EMG.  The assessment was that he had left carpal tunnel syndrome.  The Veteran underwent surgery for a herniated nucleus pulposus at C6-7 on the left in September 1994.  A postoperative note from November 1994 said the Veteran's left upper extremity pain had resolved.  

The Veteran underwent additional evaluations for complaints related to his cervical spine disability with C. M., M.D.  Records for the period from November 1995 to December 1996 include EMG and nerve conduction velocity (NCV) testing from November 1995.  The report indicated there was no electrophysiological evidence of bilateral carpal tunnel syndrome.  Clinical records show several entries noting the Veteran to complain of intermittent numbness in his right upper extremity.  The assessment was right C6 radiculopathy.  An EMG/NCV study of December 1996 was said to show normal results for the ulnar and median nerves, bilaterally.  

The Veteran was evaluated again by Dr. R. in June 2003.  The Veteran complained of left shoulder pain at that time.  Dr. R. also said there was a positive Tinel's sign over both wrists.  The "Tinel's sign" is "a tingling sensation in the distal end of a limb when percussion is made over the site of a divided nerve.  It indicates a partial lesion or the beginning regeneration of the nerve."  Dorland's Illustrated Medical Dictionary 1741 (31st ed. 2007).  However, Dr. R. said that a recent (June 2003) EMG showed no evidence of carpal tunnel syndrome.  He said he included a diagnosis of carpal tunnel syndrome due to the Veteran's subjective complaints.

Records from Dr. D. note complaints of bilateral hand numbness in April 2003.    In an entry from July 2003 the Veteran was noted to receive an injection for pain in the left shoulder.  A then current x-ray of the left shoulder was said to show mild osteoarthritic changes and early sclerosis.  In January 2004 the Veteran was seen for complaints of pain in his left shoulder.  The entry said the Veteran's history was significant for left shoulder bursitis and discomfort.  X-rays of the left shoulder were said to be within normal limits with no evidence of osteoarthritic changes, fractures, or dislocations.  The Veteran was to be evaluated by a Dr. P.  An entry from March 2004 records that the Veteran had had left shoulder surgery performed by Dr. P. 

The Veteran did not provide, and did not authorize VA to obtain, complete records related to his left shoulder surgery.  There are isolated documents from Dr. P. to include the results of an MRI of the left shoulder from January 2004 that was said to show mild impingement upon the supraspinatus tendon and evidence of tendinosis of the supraspinatus and infraspinatus tendons.  There was also fluid in the subacromial subdeltoid bursa suggestive of bursitis.  It appears the Veteran had surgery on March 25, 2004.  There are no postoperative records from Dr. P. in the claims folder.  

The Veteran submitted his claim for service connection for carpal tunnel syndrome of the left wrist as secondary to his service-connected cervical spine disability in March 2007.  He also sought service connection for a lipoma of the left thigh and a temporary rating under 38 C.F.R. § 4.30 as a result of the surgery.

The Veteran submitted records from B. C. G., M.D., for the period from January to February 2007, respectively.  The initial entry from January 2007 shows that the Veteran reported with a three month history of a left thigh mass.  An MRI of the left thigh showed an intramuscular lipoma of the left quadriceps femoris muscle.  The Veteran had surgery to remove the lipoma in February 2007.  The last record was a postoperative note from February 2007.  There is nothing in the record from Dr. G. to show that the lipoma is related to the Veteran's military service in any way.  

VA treatment records reflect that the Veteran was seen on a consult in the physical medicine rehab clinic in January 2007.  He was noted to complain of numbness of the left arm, mainly in the second and third digits over the past few months.  The results of an EMG/NCV study were said to show left carpal tunnel syndrome of mild severity.  

The Veteran was afforded a VA examination to assess his left shoulder claim in May 2009.  There is no indication that the examiner reviewed the claims folder.  The examiner referred to the results of an x-ray of the right shoulder, although it appears he meant to say the left shoulder or it was a transcription error.  The examiner found that the Veteran's current left shoulder condition was not related to service.  He stated that there was a critical lack of documentation to create a nexus between the present condition and military service.  The examiner did not explain what documentation was missing or what he felt was relevant in reaching his decision.  He failed to discuss the October 1983 STR discharge summary documenting a left shoulder contusion.  The examination report is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  A new examination is required on remand.  Again, from someone that has not previously examined the Veteran.

The RO denied the Veteran's claim for service connection for left carpal tunnel syndrome in August 2011.  The RO determined that the Veteran's diagnosed left carpal tunnel syndrome was not related to service and was not secondary to his service-connected cervical spine disability.  No examination was provided to the Veteran.  The determination of whether the Veteran's left carpal tunnel syndrome is related to the left arm injury in service or his service-connected cervical spine disability requires a medical opinion.  On remand, the Veteran must be afforded an examination to address this question.  

The Board notes that the August 2011 rating decision listed the evidence considered in making the decision.  This included an electronic review of the Veteran's treatment records at the Montgomery VA medical center (VAMC) for the period from August 16, 2000, to July 5, 2011.  This was reportedly done on August 19, 2011.

As noted elsewhere in this decision, there are VA records associated with the claims folder to include from August 16, 2000, to July 5, 2011, as well as for earlier years.  However, there are gaps of several years in the treatment records and it is not clear from the record whether the gaps represent missing VA records or whether there are simply lengthy gaps in the Veteran's treatment by VA.  Moreover, the fact that the RO conducted an electronic review is not sufficient to demonstrate that there are no outstanding relevant records.  There are no VA treatment records in Virtual VA so the Board is unable to determine whether the VA treatment records in the claims folder constitute all available relevant records or not.  On remand, the RO must either provide any additional outstanding VA medical records or ensure their inclusion in Virtual VA with a proper reference to the records in any future adjudication undertaken of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran.  

The Veteran is advised that his complete records for his left shoulder surgery by Dr. P. are needed to assist in assessing the basis for the surgery and whether there is a relationship between a current disability and his military service or his service-connected cervical spine disability.

He should also be advised that he may submit a clarifying opinion from Dr. D. in regard to whether his claimed low back disorder, or any disorder, is related to military service or another service-connected disability.

The RO should obtain and include in the claims folder all relevant VA treatment records for the Veteran from 1984 to the present that are not already of record.  If the VA records in the claims folder represent the complete records for the Veteran a certification to that effect must be included in the claims folder.  A statement that an electronic review has been conducted is not sufficient to show that all relevant VA records have been considered unless the records are also in Virtual VA and are capable of being reviewed by the Board.  

2.  Only upon completion of the above, the Veteran should be afforded VA examinations to assess his claims as instructed below.  The Veteran must be advised that any failure to appear for an examination as requested, and without good cause, could adversely affect his appeal to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  The Veteran should be afforded a VA examination before a physician who has not yet examined him in regard to his low back claim.  The claims folder and a copy of the remand must be provided to the examiner.  All appropriate tests and studies deemed necessary should be performed with results included in the examination report.  All clinical findings should be reported in detail.

The examiner is advised that the Veteran's STRs document his involvement in a serious MVA in October 1983.  Although complaints related to the low back were not recorded at that time, the Veteran complained of low back pain at the time of his separation examination in March 1984.  He complained of back pain at VA examinations in October 1984, VA outpatient treatment in July 1985 and VA examination in July 1988.  He has additional complaints of back pain documented in later treatment records with radiographic and MRI evidence of back disorders.  The Veteran has also submitted lay statements of continued symptoms over the years.

For any diagnosis of a disorder of the low back, the examiner is requested to provide an opinion as to whether there is at least a 50 percent probability or greater that the disorder is related to the Veteran's military service.  The examiner should provide a complete rationale for all opinions expressed.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  The Veteran should be afforded a VA examination, before a physician who has not yet examined him in regard to his left shoulder claim.  The claims folder and a copy of the remand must be provided to the examiner.  All appropriate tests and studies deemed necessary should be performed with results included in the examination report.  All clinical findings should be reported in detail.

The examiner is advised that the Veteran can establish service connection for his claimed disability as either directly related to his military service; or, that the claimed disability is caused by, or made chronically worse (aggravated) by an already service-connected disability.

The Veteran's STRs document he was in a serious MVA in October 1983.  A military discharge summary in the claims folder notes that the Veteran suffered a contusion of the left shoulder with sensory deficits in the left index finger and thumb at that time.

The examiner should identify any and all disorders associated with the Veteran's left shoulder.  The examiner is requested to offer an opinion as to whether there is at least a 50 percent probability or greater that any current left shoulder disorder is related to the Veteran's MVA of 1983, or any other incident of service.  

If it is determined that any current left shoulder disorder is not related to the Veteran's military service, the examiner is requested to provide an opinion as to whether the disorder is: 1) caused by the Veteran's service-connected cervical spine disability; or, 2) is aggravated by the Veteran's service-connected cervical spine disability.  The examiner should provide a complete rationale for all opinions expressed.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  

5.  The Veteran should be afforded a VA examination, before a physician who has not yet examined him in regard to his left carpal tunnel syndrome claim.  The claims folder and a copy of the remand must be provided to the examiner.  All appropriate tests and studies deemed necessary should be performed with results included in the examination report.  All clinical findings should be reported in detail.

The examiner is advised that the Veteran can establish service connection for his claimed disability as either directly related to his military service; or, that the claimed disability is caused by, or made chronically worse (aggravated) by an already service-connected disability.

The Veteran's STRs document he was in a serious MVA in October 1983.  A military discharge summary in the claims folder notes that the Veteran suffered a contusion of the left shoulder with sensory deficits in the left index finger and thumb at that time.

The evidence of record has established left carpal tunnel syndrome that was relieved by cervical spine surgery in 1994.  Later EMG/NCV studies in 1995 and 1996 found no electrophysiological evidence of carpal tunnel syndrome.  However, later records, to include a VA outpatient record from January 2007 do document EMG evidence of left carpal tunnel syndrome.  

The examiner is requested to confirm if a diagnosis of left carpal tunnel syndrome is warranted, at any time, for the period from March 2007 to the present.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), (A claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).  If so, the examiner is requested to offer an opinion as to whether there is at least a 50 percent probability or greater that the left carpal tunnel syndrome is related to the Veteran's MVA of 1983, or any other incident of service.  

If it is determined that any current left carpal tunnel syndrome is not related to the Veteran's military service, the examiner is requested to provide an opinion as to whether the syndrome is: 1) caused by the Veteran's service-connected cervical spine disability; or, 2) is aggravated by the Veteran's service-connected cervical spine disability.  The examiner should provide a complete rationale for all opinions expressed.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra. 

6.  The RO must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


